Ford, Judge:
The proper basis for dutiable purposes of certain canned water chestnuts exported from Taiwan covered by the above appeal for a reappraisement is before the court for determination.
The parties hereto have entered into a stipulation of fact wherein it has been agreed as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the respective parties hereto, subject to the approval of the court:
1. That the above entitled appeal for reappraisement covers canned water chestnuts exported from Taiwan on or about March 30, 1966.
2. That the merchandise involved herein does not appear on the final list proclaimed by the Secretary of the Treasury pursuant to the Customs Simplification Act of 1956 and published in T.D. 54521.
3. That at the time of exportation to the United States of the merchandise involved herein such merchandise was freely sold or in the absence of sales freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for exportation to the United States at $5.95 per carton less non-dutiable charges equal to 10.95 percent, packed.
4. That the said appeals for reappraisement are submitted on this stipulation.
Upon the record before the court, I find and hold that export value, as that value is defined in section 402(b), Tariff Act of 1930, as amended by the Customs Simplification Act of 1956,91 Treas. Dec. 295, T.D. 54165, is the proper basis of value for the involved merchandise *894and that said value is $5.95 per carton, less non-dutiable charges equal to 10.95 percent, packed.
Judgment will be entered accordingly.